UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                  No. 99-41230
                                Summary Calendar



PATRICIA SALCIDO,
                                                                  Plaintiff-Appellant,

                                      versus

JANET RENO, U. S. Attorney
General; DEPARTMENT OF
JUSTICE; UNITED STATES
BORDER PATROL,
                                                             Defendants-Appellees.



                   Appeal from the United States District Court
                       for the Southern District of Texas
                                 (B-97-CV-68)

                                December 20, 2000

Before POLITZ, JOLLY, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*



      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
      Patricia Salcido appeals an adverse summary judgment in her Title VII action

in which she alleges sexual harassment and hostile work environment. For the

reasons assigned, we affirm.

                                     Background

      Salcido, a Border Patrol agent stationed in Brownsville, Texas, asserts that

over a three-year period, 1992 - 1995, her supervisor and other Border Patrol agents

subjected her to treatment warranting an award of Title VII money damages.1 She

filed both informal and formal EEO complaints, the latter resulting in the agency’s

declination to pursue the complaint and issuance of a Right to Sue letter.

      The government filed a motion to dismiss or, alternatively, for summary

judgment which, in due course, was acted on as a motion for summary judgment.

The trial judge granted same, finding that the evidence submitted raised no genuine


      1
        Among other things, Salcido alleges that: (1) her immediate supervisor
unreasonably alleged she had been insubordinate, resulting in a reduced score on a
conduct report; (2) he called her a pejorative name (“20-watts”) in the presence of
others; (3) an unflattering picture of her was passed around; (4) a cartoon was
posted in which someone had written her call sign under one of the characters; (5) a
picture of her taken after a drug seizure, posted on a bulletin board, was defaced; (6)
other agents spread rumors that she was having affairs with certain agents; (7) one
agent drove through her apartment complex looking for another male agent she was
alleged to be seeing; (8) she was left alone for 45 minutes in the middle of the night
when her vehicle became stuck; (9) agents would not return her radio calls; and (10)
someone wrote an obscene comment in the dust of her rear window while the
vehicle was parked in the agency’s lot.
                                          2
issue of material fact. Further, the court found that the evidence established that the

alleged acts of sexual harassment were few and infrequent, the rumors of alleged

affairs were the equivalent of idle gossip, and none of the actions by the fellow

agents were in any way physically threatening or abusive. The evidence of record

further established that none of the alleged conduct was extreme, severe, or

pervasive enough to create a hostile environment or to otherwise meaningfully

adversely impact the terms and conditions of Salcido’s employment.

      A close review of the record, trial court opinion, and briefs persuades that no

material fact exists and that summary judgment appropriately issued herein. On the

facts as detailed, authorities cited, and analysis made by the trial judge in his

Memorandum Opinion signed on May 6, 1999 and entered of record on May 7,

1999, the judgment appealed is AFFIRMED.




                                            3